Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 2/5/2020 has been considered and entered.

Drawings
The drawings filed 2/5/2020 are accepted.
Specification
The specification filed 2/5/2020 is accepted.



EXAMINER'S AMENDMENT

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Daifei ZHANG
on 9-24-2021

The application has been amended as follows: 


A method of controlling authorization to view statistical data comprised by a statistical list, the method comprising:
	providing one or more datasets from which the statistical list is generated, 
the statistical list comprising a plurality of rows of data, each row having a plurality of fields;  
the statistical list further comprising a plurality of columns, each column including one of the plurality of fields from each of the plurality of rows;
wherein one of the columns is a specified column to be selected;
wherein the specified column includes a plurality of distinct column values within the respective one of the plurality of fields;

authorizing a grantee to view statistical data corresponding to one or more of the plurality of the distinct column values in the specified column, 

providing one or more statistical operations that operate on the one or more datasets to generate the statistical list and the corresponding statistical data;

executing the one or more statistical operations to generate the statistical list including only the corresponding statistical data;

the statistical data comprising:
a plurality of rows of data, the plurality equal to a count number of the of distinct column values, each row having only a plurality of fields and another field for one of the plurality of distinct column values;  

a plurality of columns, each column including one of the plurality of fields from each of the plurality of rows;

wherein each of the plurality of rows is specific to only one of the plurality of distinct column values; and 

wherein each corresponding plurality of fields of  the each of the plurality of rows comprises a statistical results value corresponding to the corresponding  specific  only one of the plurality of distinct column values;

wherein the authorization of the grantee comprises:
displaying a template comprising:
	a grantee column having a plurality of selectable grantees,
	a statistical list column having a plurality of selectable statistical lists,  
the template configured to allow only one of the plurality of selectable statistical lists to be selected, and
		an authorization portion comprising:
			a plurality of rows,  each row corresponding to only one of the plurality of 
distinct column values,
wherein each row comprises:
				a first field having a value of the only one of the plurality of 
distinct column values, and
at least one selectable permission associated with the first field value;
	
	editing the template to generate selections comprising:
		selecting the grantee from the grantee column,
		selecting the statistical list from the statistical list column, and
for at least one of the plurality of rows of the authorization portion, 
selecting at least one of  the at least one selectable permission; and 

storing the generated selections as the stored template;
 
in response to a request from the grantee, displaying one or more of the rows of the statistical data according to the stored template comprising:
 for each of the rows of the statistical data:
retrieving the corresponding only one of the plurality of distinct column values from the each row;

retrieving from the stored template a corresponding first field and at least one selectable permission that corresponds to the retrieved corresponding only one of the plurality of distinct column values;

displaying the each row when  the retrieved at least one selectable permission indicates that the grantee has permission to view the each row; and

hiding the each row when  the retrieved at least one selectable permission indicates that the grantee does not have permission to view the each row.




2. (cancelled)
3. (cancelled)
4. (amended) The the 
5.(cancelled)
6. (amended) The the 

7. (Currently Amended) The 
8. (cancelled)
9. (cancelled)
10.(cancelled)
Allowable Subject Matter
Claims 1, 4, 6, and 7 are allowed.

The following is an examiner' s statement of reasons for allowance: 
Thomson et al (US 5751949  ) discloses a security table in Fig 4 that is used in SQL join statements to limit the visibility of certain rows and columns based on the USER ID field.  see  C4 25-45.

Cotner (US 2004/0044655  ) discloses  a row level permissions scheme whereby each table in a db may have a table with a specially labelled column designating it as a security column see Fig 2A SECLABEL which may be joined with a SECURITY MECHANISM table shown in Fig 5B to implement the row level permissions method of  Fig 7B see  step 84.

Pittenger (US 2010/0262625) discloses a schema for row based permissions in Fig 9  see  [0029] – [0031].  RowRestriction table 908 provides a basis to assign a security permission to each combination of column name – column value to effect user / role   level row level security.

The prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
a plurality of rows of data, the plurality equal to a count number of the of distinct column values, each row having only a plurality of fields and another field for one of the plurality of distinct column values;  

wherein each corresponding plurality of fields of  the each of the plurality of rows comprises a statistical results value corresponding to the corresponding  specific  only one of the plurality of distinct column values;

executing the one or more statistical operations to generate the statistical list including only the corresponding statistical data 

displaying….an authorization portion comprising:
a plurality of rows, each row corresponding to only one of the plurality of distinct column values, wherein each row comprises:
		a first field having a value of the only one of the plurality of distinct column values

editing the template to generate selections comprising:
		selecting the grantee from the grantee column,
		selecting the statistical list from the statistical list column, and
for at least one of the plurality of rows of the authorization portion, 
selecting at least one of  the at least one selectable permission

retrieving from the stored template a corresponding first field and at least one selectable permission that corresponds to the retrieved corresponding only one of the plurality of distinct column values;

displaying the each row when  the retrieved at least one selectable permission indicates that the grantee has permission to view the each row; and

hiding the each row when  the retrieved at least one selectable permission indicates that the grantee does not have permission to view the each row.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431